 



Exhibit 10.A
Viad Corp
Supplemental Pension Plan
(Amended and Restated as of January 1, 2005 for Code Section 409A)
Article 1. Purpose
The purpose of the Viad Corp Supplemental Pension Plan (the “Plan”) is to
provide deferred compensation to Eligible Employees (as defined in Article 3) on
and after January 1, 1976. This amended and restated Plan document (the
“Restatement”) is effective for plan years beginning on January 1, 2005 and
thereafter. This Restatement is intended to meet the requirements of Section
409A of the Internal Revenue Code enacted as part of the American Jobs Creation
Act on October 22, 2004 and the regulations and guidance promulgated thereto
(“Section 409A”). The amendments adopted herein shall be effective for the Plan
year 2005 and thereafter and shall apply only to amounts deferred within the
meaning of Section 409A. Amounts deferred under the Plan that were earned and
vested prior to January 1, 2005 are Grandfathered Benefits as defined herein. As
such, the terms and conditions of this Plan as in effect on October 3, 2004,
shall continue to apply to such Grandfathered Benefits. Except as otherwise
provided herein, any modification to the Plan that would result in treatment as
a “material modification” within the meaning of Section 409A and the regulations
thereunder with respect to Grandfathered Benefits shall be deemed ineffective
without invalidating the remaining provisions hereof upon any determination that
such modification constituted a material modification.
It is the intention of Viad Corp (the “Company”) that Eligible Employees are
those employees designated by the Company, or the Chief Executive Officer of the
Company, pursuant to Article 3, from a select group of management or
highly-compensated employees of the Company, or any of its subsidiaries or
affiliates ( “Subsidiaries”) and that the Plan continue to be eligible for
exemptions under Parts 1, 2, 3 and 4 of Title I of ERISA and U.S. Department of
Labor regulations. It also is the intention of the Company that the Plan be
unfunded, that any Eligible Employee’s rights under the Plan are those of a
general creditor only, and that there be no deferral elections with respect to
any benefits under the Plan by Eligible Employees. Subject to rights and
benefits expressly fixed by the terms hereof, the Company also intends that the
Plan may be amended or terminated and that benefits may be reduced or eliminated
as the Board of Directors of the Company determines from time to time and that
individuals’ rights may be accordingly altered.
By adoption of this Plan document, the Company hereby amends and restates the
Plan, effective as of January 1, 2005.
Article 2. Definitions

(a)   Whenever used in this Plan, the following words and phrases shall have the
respective meanings stated below unless a different meaning is expressly
provided or is plainly required by the context. Capitalized terms not defined in
this Article, but defined in the Viad Corp Retirement Income Plan document
(“VCRIP”) as in effect on December 31, 2000, shall have the respective meanings
ascribed to them in VCRIP. Capitalized terms applicable to a specific Schedule
of Benefits, and not defined in this Article or VCRIP, are defined in the
applicable Schedule of Benefits. “Actuarial Equivalent” means an amount
calculated using (i) for the interest rate, the rate prescribed by
Section 417(e)(3)(A)(ii)(II) of the Code for the month of November preceding the
calendar year in which the benefit is distributed, and (ii) the rates prescribed
by the 1983 Group Annuity Mortality Table with a fixed blend of 50 percent male
mortality rates and 50 percent female mortality rates (commonly referred to as
the ‘83 GATT Table) for the mortality basis provided that such actuarial
assumptions are reasonable in accordance with generally accepted actuarial
methods.   (b)   “Committee” means the Viad Corp Compensation Advisory
Committee.   (c)   “Covered Compensation” means the average (without indexing)
of the Eligible Employee’s taxable wage bases in effect for each calendar year
during the 35-year period ending with the calendar year in which the Eligible
Employee attains or will attain Social Security retirement age, as determined
under Internal Revenue Code §415(b)(8). In determining an Eligible Employee’s
Covered Compensation for any calendar year, the taxable wage base for the
current and any subsequent calendar year is assumed to be the same as the
taxable wage base in effect as of the beginning of the calendar year for which
the determination is being made. An Eligible Employee’s Covered Compensation for
a calendar year after the 35-year period is equal to his or her Covered
Compensation for the calendar year in which the Eligible Employee attained
Social Security retirement age. An Eligible Employee’s Covered

1



--------------------------------------------------------------------------------



 



    Compensation for a calendar year before the 35-year period is the taxable
wage base in effect as of the beginning of the calendar year. Covered
Compensation is automatically adjusted at the beginning of each calendar year  
(d)   “Credited Service” means the period or periods of employment counted as
Service (as defined in VCRIP) that is not excluded from Credited Service under
VCRIP or would not be excluded from Credited Service if the Eligible Employee
was an active Participant under VCRIP. Notwithstanding the foregoing, Credited
Service shall continue to be counted under this Plan with respect to Service on
and after January 1, 2001 under the same terms and conditions as applied
immediately before 2001, even though Credited Service under VCRIP does not
include any Service after December 31, 2000. In no event, however, shall more
than thirty (30) years of Credited Service be taken into account for any
Eligible Employee under this Plan.       “Notwithstanding anything herein to the
contrary, for Eligible Employees listed under Schedule B, Credited Service shall
be frozen as of June 30, 2004 and no further Credited Service shall be
recognized for any periods on or after July 1, 2004. Nothing herein shall be
construed to relieve MoneyGram International, Inc of any continuing obligations
assumed with respect to the Viad Corp Supplemental Pension Plan as specified in
that certain Employee Benefits Agreement by and among Viad Corp, MoneyGram
International, Inc. and Travelers Express Company, Inc.   (e)   “Eligible
Employee” means each employee of the Company or a Subsidiary designated pursuant
to Article 3 and the applicable Schedule of Benefits as eligible to participate
in that Schedule of Benefits. Except with respect to Schedule E, Eligible
Employees covered by a particular Schedule of Benefits shall be listed in the
corresponding Exhibit carrying the same letter designation.   (f)   “Exhibit”
means the listing of Eligible Employees covered by the Schedule of Benefits with
the same letter designation as further described in Article 3 and Article 9.  
(g)   “Final Average Earnings” means the earnings used to determine benefits
under this Plan as further described in Article 7.   (h)   “Grandfathered
Benefits” are amounts deferred under this Plan which are not subject to
Section 409A because an Eligible Employee had a legally binding right to be paid
such amount and the right to such amount was earned and vested prior to July 1,
2004 based on the previous Plan amendment expressly providing for full vesting
as of June 30, 2004 notwithstanding any other provision of the Plan. Such
Grandfathered Benefits shall be equal to the present value as of June 30, 2004,
of the amount to which an Eligible Employee would be entitled under the Plan if
the Eligible Employee voluntarily terminated services without cause on June 30,
2004, and received a payment of the benefits with the maximum value available
from the Plan on the earliest possible date allowed under the Plan for receiving
a payment of benefits following the termination of services. Notwithstanding the
foregoing, for any subsequent calendar year, such amount may increase to equal
the present value of the benefit the Eligible Employee actually becomes entitled
to, determined under the terms of the Plan as in effect on October 3, 2004
without regard to any further services rendered by the Eligible Employee after
June 30, 2004, or any other events after June 30, 2004 affecting the amount of
or entitlement to benefits (other than the Eligible Employee’s survival). For
purposes of determining the present value of the Grandfathered Benefits the
assumptions described in Article 2(a) “Actuarial Equivalent” shall be applied.  
(i)   “Key Employee” means an Eligible Employee considered a key employee for
purposes of Section 409A for that 12-month period commencing on April 1st of the
year following the 12-month period ending on December 31st of the preceding year
during which such Eligible Employee met the requirements of Internal Revenue
Code Section 416(i)(1)(A)(i), (ii) or (iii) (disregarding Section 416(i)(5))
during the applicable 12-month period.   (j)   “MIPs” means bonuses awarded
under the Management Incentive Plan, or its predecessor or successor plan, as
well as bonuses awarded as a special recognition award, special achievement
award, spot award or, as determined by the Committee, pursuant to any other
similar bonus program.   (k)   “Pension Plan” means the MoneyGram Pension Plan,
formerly the VCRIP sponsored by the Company, and renamed as the MoneyGram
Pension Plan after sponsorship was transferred to MoneyGram International, Inc.
(“MoneyGram”) in connection with the Company’s spin-off of MoneyGram on June 30,
2004.

2



--------------------------------------------------------------------------------



 



(l)   “Pension Plans” means the Pension Plan and all qualified and nonqualified
pension plans sponsored by the Company or any of its Subsidiaries, other than
this Plan, the Viad Corp Capital Accumulation Plan, and the Viad Corp Employees’
Stock Ownership Plan. For Eligible Employees whose Credited Service, determined
under Schedule B, includes any period of employment with the Armour & Company
controlled group, Pension Plans also means the Armour and Company Salaried
Employees’ Pension Plan (as it existed when terminated effective December 31,
1983) and any benefit comparability payment payable to such an Eligible Employee
shall be treated as a monthly pension benefit payable from Pension Plans for
purposes of Article 6.   (m)   “Plan” means this Viad Corp Supplemental Pension
Plan, as amended.   (n)   “Primary Social Security Benefit” means the annual
amount available to the Eligible Employee at age 65 , as determined without
regard to any increase in the wage base or benefit levels after December 31,
1997 under the provisions of Title II of the Social Security Act in effect on
December 31, 1997, subject to any additional rules of VCRIP (and any predecessor
plan) for calculating this amount. Notwithstanding the foregoing, for purposes
of Schedule B’, the Eligible Employee’s Primary Social Security Benefit shall be
determined based on the wage base and benefit levels as of the Eligible
Employee’s termination of employment under the provisions of Title II of the
Social Security Act in effect on that date, rather than December 31, 1997, but
still subject to any additional rules of VCRIP (and any predecessor plan) for
calculating this amount.   (o)   “Schedule of Benefits” means each schedule
attached hereto and made a part of this Plan providing for benefits to Eligible
Employees listed in the corresponding Exhibit carrying the same letter
designation.   (p)   “Subsidiary” means any subsidiary or affiliate of the
Company.   (q)   “VCRIP” means the Viad Corp Retirement Income Plan, as amended.

Article 3. Participation
An employee of the Company (or any of its Subsidiaries) may become eligible to
participate in the Plan (an “Eligible Employee”) when approved by the Board of
Directors of the Company (or a committee thereof), or by the Chief Executive
Officer of the Company, as specifically designated in each Schedule of Benefits.
An employee of the Company, who is determined to be entitled to benefits solely
under Schedule E, shall be deemed to have been designated an Eligible Employee
(under that Schedule) by the Board of Directors of the Company. A list of
Eligible Employees with respect to each Schedule of Benefits, other than
Schedule E, is correspondingly denominated and attached as an Exhibit to the
Plan and each such Exhibit shall be periodically updated.
Article 4. Funding
No fund shall be established to provide for the payment of benefits under the
Plan. No trust, other than one which will not cause the Plan to be “funded”
under current Internal Revenue Service and U.S. Department of Labor regulations
and rulings, shall be created. Any rights of an Eligible Employee or any other
person claiming by or through him or her shall be those of a general creditor of
the Company only. The Company may create book reserves or take such other steps
as it deems appropriate to provide for its expected liabilities under the Plan.
Article 5. Categories of Benefit Payments to Eligible Employees
Benefits shall be payable by the Company in accordance with the terms and
conditions of the Plan and as described in each Schedule of Benefits to the
Eligible Employees described in each such Schedule of Benefits and its
corresponding Exhibit.
Article 6. Retirement Benefits
Except, as otherwise expressly provided in Article 13, the Plan shall commence
monthly payments to an Eligible Employee at the time and in the form such
Eligible Employee becomes eligible for benefits under Article 8. Unless
otherwise expressly stated in a Schedule of Benefits, such monthly payments
shall be equal to the amount by which the sum of the monthly pension benefits
paid or payable to the Eligible Employee from Pension Plans is less than the
aggregate amount(s) determined under the applicable Schedule(s) of Benefits. In
making this determination, the amount(s) from such Pension Plans shall be
determined prior to the election of any payment options (such as actuarially
equivalent joint and survivor elections). In addition, when an

3



--------------------------------------------------------------------------------



 



Eligible Employee is a participant in more than one Pension Plan and benefits
under any one of such Pension Plans are not available immediately on account of
early retirement eligibility provisions, then, for the purposes of the Plan,
such benefits shall be taken into account as though payable immediately on an
actuarially equivalent basis, using the factors in effect under such Pension
Plans for adjusting payment forms. Similarly, for purposes of determining
monthly amounts payable from this Plan, if an Eligible Employee commenced or
received a distribution of benefits from one or more Pension Plans before
benefits are payable under this Plan, such distributed benefits shall be taken
into account for purposes of this paragraph as though they had not been
previously distributed, adjusted on an actuarially equivalent basis, using the
factors in effect under such Pension Plans for adjusting payment forms when the
benefits commenced or were paid.
Article 7. Final Average Earnings

(a)   General Rules. Final Average Earnings means, except as further modified by
subsection (b), the five-year average of the Eligible Employee’s last 60 months
of base salary and overtime plus fifty percent (50%) of the MIPs earned and paid
during that period. If the Eligible Employee’s period of employment is less than
60 months, the number of actual months of the Eligible Employee’s period of
employment with the Company and its Subsidiaries shall be used to determine
Final Average Earnings. Notwithstanding the foregoing, if the Eligible Employee
received salary for less than 15 days in a calendar month, the salary and
overtime for that month shall not count and that month shall not count among the
months to be averaged in determining Final Average Earnings. For purposes of
determining Final Average Earnings of a Disabled Participant (as defined in
VCRIP), the Eligible Employee’s base salary and overtime plus fifty percent
(50%) of the MIPs paid during the 12-month period preceding the date that the
individual became a Disabled Participant shall be deemed to continue during the
period for which the Disabled Participant continues to be credited with Service
under VCRIP. Final Average Earnings shall be determined under this Plan without
regard to any limitations under Internal Revenue Code §401(a)(17) on the amount
of annual compensation that may be taken into account under qualified plans.

(b)   Special Adjustments. Notwithstanding the foregoing, the following
additional rules shall apply in determining Final Average Earnings under the
Schedules specified:

  (1)   For an Eligible Employee covered by both Schedule B and Schedule D, one
hundred percent (100%) of the MIPs awarded (whether paid or deferred) for the
five (5) calendar years in which the MIPs were the highest, rather than fifty
percent (50%) of the MIPs awarded for the last five (5) years or shorter period
of employment, shall be used in determining the Eligible Employee’s Final
Average Earnings.     (2)   For an Eligible Employee covered by Schedule B’, one
hundred percent (100%) of the MIPs awarded (whether paid or deferred) for the
five (5) calendar years in which the MIPs were the highest, rather than fifty
percent (50%) of the MIPs awarded for the last five (5) years or shorter period
of employment, shall be used in determining the Eligible Employee’s Final
Average Earnings.     (3)   For an Eligible Employee covered by Schedule D, but
not Schedule B, one hundred percent (100%), rather than fifty percent (50%), of
the MIPs awarded (whether paid or deferred) for the last five (5) calendar years
or shorter period of employment shall be used in determining the Eligible
Employee’s Final Average Earnings.     (4)   An Eligible Employee’s Final
Average Earnings at December 31, 1997, used to determine the Pre-1998 Benefit
under Schedules B, D and F and also used in place of Average Monthly
Compensation at December 31, 1997 under Schedule C, is the five (5) year average
of the Eligible Employee’s base salary and overtime from 1993 through 1997 and:

  (A)   For Schedules B and C, one hundred percent (100%) of the MIPs awarded
(whether paid or deferred) in the five calendar years through 1997 in which the
MIPs were the highest;     (B)   For Schedule D, one hundred percent (100%) of
the MIP bonuses awarded (whether paid or deferred) in the five calendar year
period from 1993 through 1997; and     (C)   For Schedule F, one hundred percent
(100%) of the MIPs earned and paid in the five calendar year period from 1993
through 1997.

4



--------------------------------------------------------------------------------



 



      If the Eligible Employee’s period of employment is less than 60 months as
of December 31, 1997, the number of actual months of the Eligible Employee’s
period of employment from 1993 through 1997 with the Company and its
Subsidiaries shall be used to determine Final Average Earnings.     (5)   An
Eligible Employee’s Final Average Earnings at December 31, 1988 used to
determine the Pre-1998 Benefit under Schedules D and F shall be determined using
only base salary, and no overtime or MIPs, through 1988.     (6)   For all
Schedules, any deferrals included in Final Average Earnings shall only be
counted once in calculating such Final Average Earnings.

Article 8. Time and Form of Payment

(a)   Time of Payment. Other than with respect to the Grandfathered Benefits
described in paragraph (c) below, the Plan shall commence payment to an Eligible
Employee on the first day of the month following the later of: (i) the date such
Eligible Employee attains age fifty five (55) (or upon the death of the
employee, if earlier) or (ii) the date such Eligible Employee incurs a
separation from service with the Company (or any of its Subsidiaries), subject
however, to the following:

  (1)   Six-Month Delay for Key Employees. Where payment under this Section 8(a)
is made to any Key Employee on account of separation from service, such payment
shall commence no earlier than six (6) months following separation from service
(or upon the death of the employee, if earlier) if required to comply with
section 409A of the Code. Upon commencement of payment beginning the seventh
month following the date of separation from service, the Eligible Employee shall
be paid the aggregate amount of the first seven months of payments in a single
sum without interest.     (2)   Change of Control Benefit. Upon a Change of
Control and with respect to only each such Eligible Employee who, as of the
Distribution Date (as defined in Article 18 below), was an active Employee of
the Company (or any of its Subsidiaries) and who was covered by Schedule B or
Schedule B’, the provisions of Article 13 shall apply.     (3)   Payment treated
as made on the designated date. In order to allow for Plan administration, a
payment shall be treated as made upon the date specified in Paragraph 8(a) if
the payment is made, consistent with applicable Treasury Regulations, at such
date or a later date within the same calendar year or, if later, by the 15th day
of the third calendar month following the date specified in Paragraph 8(a).    
(4)   Payment Upon Income Inclusion. If at any time a determination is made by
the Internal Revenue Service that the Plan or an arrangement under the Plan
fails to meet the requirements of Section 409A and the regulations promulgated
thereunder, a Plan benefit lump sum payment, up to, but not in excess of the
amount required to be included in income as a result of such failure, shall be
made to each affected Eligible Employee.

(b)   Form of Payment. Other than with respect to the Grandfathered Benefits
described in paragraph (c) below, the Plan shall provide the following:

  (1)   Annuities Only. Except as provided in subsection (2) below, the forms of
payment available under this Plan are the following life annuity options (which
shall be actuarially equivalent applying the actuarial assumptions under the
Pension Plan): (i) an Eligible Employee who is not married on the date of his or
her commencement of payment shall receive his or her benefit payable in the form
of a single life annuity but may choose in the alternative, a ten year certain
and life annuity; or (ii) an Eligible Employee who is married on the date of his
or her commencement of payment shall receive his or her benefit payable in the
form of a joint and 50% survivor annuity with the Eligible Employee’s spouse as
beneficiary and, if such Eligible Employee is covered by Schedule B or B’, such
payment shall not be reduced to reflect such form of payment, however, in the
alternative, a married Eligible Employee may choose (1) a joint and 100%
survivor annuity or (2) a single life annuity, or (3) a ten year certain and
life annuity (if such Eligible Employee is covered by Schedule B or B’, then the
reduction in such optional forms shall be based on an unreduced joint and 50%
survivor annuity).     (2)   Change of Control Benefit. Upon a Change of Control
and with respect to only each such Eligible Employee who, as of the Distribution
Date (as defined in Article 18 below) was an active Employee of the Company (or

5



--------------------------------------------------------------------------------



 



      any of its Subsidiaries) and who was covered by Schedule B or Schedule B’
the provisions of Article 13 shall apply.

(c)   Grandfathered Benefits. Notwithstanding the foregoing, the Grandfathered
Benefits of an Eligible Employee shall be paid under the terms of the Plan as in
effect on October 3, 2004. Any determination of Grandfathered Benefits is solely
for purposes of allocating the total benefit payable under the Plan between
Grandfathered and non-Grandfathered Benefits, where necessary, as a result of
the enactment of Section 409A. Such allocation shall not affect the amount of
the total benefit payable from the Plan to Eligible Employees.

(d)   Transition Relief. Plan provisions in effect on October 3, 2004 basing the
time and form of payment on commencement under a qualified plan are permitted
under Q&A 23 of Treasury Notice 2005-1 for periods ending on or before
December 31, 2005. Such transition relief was extended through December 31, 2006
pursuant to Proposed Treasury Regulations issued October 24, 2005 (I.R.B.
2005-43) and subsequently extended to December 31, 2007 by Notice 2006-79. The
Plan shall be interpreted and administered in accordance with this and all other
applicable transition relief guidance by the Internal Revenue Service.

Article 9. Listing of Eligible Employees
A listing of Eligible Employees shall be maintained in the form of the Exhibits
to the Plan. Exhibit A shall contain those covered under Schedule A, and so on
for B, B’, C, D, and F.
Article 10. Survivor’s Benefit

(a)   Eligibility. If while covered by this program, for purposes other than a
terminated vested benefit, an Eligible Employee dies before benefits have
commenced and if on the date of his or her death such Eligible Employee:

  (1)   Was covered by one or more Schedule of Benefits and has 5 or more years
of service; or     (2)   Was 55 years of age or older;

then his or her Eligible Spouse (if any), as defined in the VCRIP, shall be
entitled to a survivor’s benefit.
(b) Amount. This survivor’s benefit shall be calculated by assuming that the
Eligible Employee:

  (1)   Was 55 years of age (or his actual age if older) on the date of death;  
  (2)   Retired on the first day of the month following his or her death; and  
  (3)   Elected a Single Life Annuity.

The Eligible Spouse will be entitled to receive 1/2 of this benefit which shall
be further reduced by 1/6 of 1% for each month the Eligible Spouse is more than
60 months younger than the Eligible Employee.
The survivor’s benefit under this Article 10 shall be reduced by any spousal
survivor’s benefit payable from Pension Plans.
Article 11. Vesting
In addition to all the terms and conditions of the Plan, no Eligible Employee or
beneficiary shall be entitled to a benefit under the Plan unless such Eligible
Employee has actually attained fully vested status in VCRIP. Effective with the
VCRIP amendment regarding the benefit freeze of VCRIP for the year ending
December 31, 2003 all VCRIP Participants as of December 31, 2003 were fully
vested. Notwithstanding any other provision hereof, any Eligible Employee
hereunder who has accumulated five years of service with the Company and its
Subsidiaries taken as a whole, ignoring breaks in service, shall be fully vested
and entitled to benefits hereunder.

6



--------------------------------------------------------------------------------



 



Article 12. Non-Compete and Forfeiture Provisions
An Eligible Employee’s right to receive a benefit or future benefits under this
Plan shall be governed by the following provisions:

(a)   The right shall be conditioned upon certification by the Eligible Employee
prior to their receipt of any future benefits under this Plan that the Eligible
Employee has read and understands the non-compete and forfeiture provisions set
forth in this Article 12, and that the Eligible Employee has no intent to engage
in any activity or provide any services which are contrary to the spirit and
intent of these provisions. The Eligible Employee’s failure to so certify shall
not constitute a waiver on the part of the Company as to the enforceability of
these provisions under Article 12.

(b)   In order to better protect the goodwill of the Company and its
Subsidiaries and to prevent the disclosure of the Company’s or its Subsidiaries’
trade secrets and confidential information and thereby help insure the long-term
success of the business, the Eligible Employee, without prior written consent of
the Company, will not engage in any activity or provide any services, whether as
a director, manager, supervisor, employee, adviser, agent, consultant, owner of
more than five (5) percent of any enterprise or otherwise, for a period of two
(2) years following the date of the Eligible Employee’s termination of
employment with the Company, or its Subsidiaries, in connection with the
manufacture, development, advertising, promotion, design, or sale or any other
activity in furtherance of any business enterprise, service or product which is
the same as or similar to or competitive with or in any way adverse to any
services or products or other activities of the Company or its Subsidiaries
(including both existing services or products as well as services or products
known to the Eligible Employee, as a consequence of the Eligible Employee’s
employment with the Company or one of its Subsidiaries, to be in development):

  (1)   With respect to which the Eligible Employee’s work has been directly
concerned at any time preceding termination of employment with the Company or
any of its Subsidiaries, or     (2)   With respect to which during that period
of time the Eligible Employee, as a consequence of the Eligible Employee’s job
performance and duties, acquired knowledge of the trade secrets or other
confidential information of the Company or its Subsidiaries.

    For purposes of this Article 12, it shall be conclusively presumed that the
Eligible Employee has knowledge of information he or she was directly exposed to
through actual receipt or review of memoranda or documents containing such
information, or through actual attendance at meetings at which such information
was discussed or disclosed.   (c)   If, at any time during the two (2) year
period after the Eligible Employee’s termination of employment from the Company
or any of its Subsidiaries, the Eligible Employee engages in any conduct
described in subsection (b) above, then the amount of any payments made to the
Eligible Employee from the Plan during that period (without regard to tax
effects) shall be paid by the Eligible Employee to the Company. The Eligible
Employee consents to the deduction from any amounts the Company or any of its
Subsidiaries owes the Eligible Employee from time to time to the extent of the
amount the Eligible Employee owes the Company hereunder.

Article 13. Change of Control
Upon a Change of Control, the provisions of this paragraph shall apply and
override any contrary provisions of this Plan or any Schedule. For purposes of
the payment of Grandfathered Benefits under this Article 13, “Change of Control”
shall have the meaning specified in Section 3(a) of the Trust Agreement for the
Viad Corp Executives Deferred Compensation and Benefits Security Trust, provided
that effective as of June 30, 2004 (the “Distribution Date” as defined in
Article 18 hereof) “Change of Control” shall be determined by reference to
MoneyGram International, Inc. and not Viad Corp.
Upon a Change of Control, all Plan benefits of each Eligible Employee who is an
active Employee of the Company (or any of its Subsidiaries) on the Distribution
Date and who is covered by Schedule B or Schedule B’ as of the date of the
Change of Control shall be immediately determined, based on the facts in
existence as of the date of the Change of Control and without regard to
Article 12. The Plan benefits so determined shall be paid to each such Eligible
Employee in an Actuarial Equivalent single sum as soon as practicable following
the Change of Control; provided, however, that such immediate payment shall not
be made if an acquiring entity has a credit rating from Standard & Poors
Corporation on its longer term unsecured debt obligations of single “A” or
better. For purposes of the payment of non-Grandfathered Benefits a “Change of
Control”, shall

7



--------------------------------------------------------------------------------



 



mean (with reference to MoneyGram International, Inc.) any of the events
described in Treasury Regulation sections 1.409A-3(i)(5)(v), (vi) or (vii)
(collectively referred to in such regulations as a “change in control event”).
The determination of “Actuarial Equivalent” shall be made in accordance with
Article 2(a).
Article 14. Administration, Modification, and Termination of the Plan
The Board of Directors of the Company may terminate the Plan or any Schedule of
Benefits at any time. Any amounts vested under the Plan prior to any such
termination shall continue to be subject to the terms and conditions in effect
under the Plan when the Plan is terminated. The Plan may be amended at any time
or from time to time by the Board of Directors of the Company; provided,
however, that no amendment shall have the effect of retroactively reducing
benefits earned and vested up to the date that the amendment is adopted. The
Company shall have full power and authority to interpret and administer the
Plan, to promulgate rules of Plan administration, to adopt a claims procedure,
to conclusively settle any disputes as to rights or benefits arising from the
Plan, and to make such decisions or take such actions as the Company reasonably
deems necessary or advisable to aid in the proper administration and maintenance
of the Plan.
Article 15. Tax Withholding
Any federal, state or local taxes, including FICA tax amounts, required by law
to be withheld with respect to benefits earned and vested under this Plan or any
other compensation arrangement may be withheld from the Eligible Employee’s
benefit, salary, wages or other amounts paid by the Company and reasonably
available for withholding. Prior to making or authorizing any benefit payment
under this Plan, the Company may require such documents from any taxing
authority, or may require applicable tax-related documentation from any Eligible
Employee or beneficiary, as the Company shall reasonably consider necessary for
its protection.
Article 16. Miscellaneous
The Plan, and any determination made by the Committee or the Company in
connection therewith, shall be binding upon each Eligible Employee, his or her
beneficiary or beneficiaries, heirs, executors, administrators, successors and
assigns. Notwithstanding the foregoing sentence, no benefit under the Plan may
be sold, assigned, transferred, conveyed, hypothecated, encumbered, anticipated
or otherwise disposed of, and any attempt to do so shall be void. No such
benefit payment shall be, prior to actual receipt thereof by the Eligible
Employee, or his or her beneficiary or beneficiaries, as the case may be, in any
manner subject to the debts, contracts, liabilities or engagements of such
Eligible Employee or beneficiary(ies). The Plan shall not constitute, nor be
deemed to constitute, a contract of employment between the Company, or any of
its Subsidiaries, and any Eligible Employee, nor shall any provision hereof
restrict the right of the Company or any of its Subsidiaries to discharge any
Eligible Employee from his or her employment, with or without cause. If any
particular provision of this Plan shall be found to be illegal or unenforceable,
such provision shall not affect any other provision, but this Plan shall be
construed in all respects as if such invalid provision were omitted.
Article 17. Applicable Law
This Plan shall be construed in accordance with and governed by the laws of the
State of Arizona to the extent not superseded by the laws of the United States
of America.
Article 18. Effect of MoneyGram Spin-Off
This Article 18 shall give effect to those provisions of that certain Employee
Benefits Agreement by and among Viad Corp (“Viad” or the “Company”), MoneyGram
International, Inc. (“MoneyGram”) and Travelers Express Company, Inc. (“TECI”)
entered into pursuant to that certain Separation and Distribution Agreement,
whereby Viad, MoneyGram and TECI have agreed to enter into such Employee
Benefits Agreement in order to allocate assets, liabilities and responsibilities
with respect to certain employee compensation and benefit plans and programs
among them. Capitalized terms not defined in this Article or the Plan shall have
the meaning as defined in the Employee Benefits Agreement.
Effective as of the Distribution Date (June 30, 2004), all Viad Employees and
beneficiaries thereof shall be vested in their benefit under the Plan accrued
through the Distribution Date notwithstanding anything to the contrary in this
Plan, including,

8



--------------------------------------------------------------------------------



 



without limitation, any provision regarding future amendments or modifications
to the Plan terms subject to the condition that the rights of an Eligible
Employee are those of a general creditor only.
The undersigned, an authorized officer of the Company, has signed this document
on this 27th day of August, 2007.

            Viad Corp
      By:   /s/ Suzanne Pearl         Vice President -- Human Resources and
Administration        (title)   

9



--------------------------------------------------------------------------------



 



         

Schedule A.
1. General Rules
Benefits payable under this Schedule of Benefits are entirely composed of
Grandfathered Benefits and are in lieu of, not in addition to, any other benefit
provided for in this Plan. It is the intent of the Company that:

  (a)   Benefits shall be payable under this Schedule of Benefits only if it
generates the largest monthly benefits when compared to other benefits to which
the Eligible Employee is otherwise entitled under the Plan, and     (b)  
Benefits payable under this Schedule of Benefits shall be the only benefits
payable to an Eligible Employee under the Plan.

The provisions of this Schedule A shall not be construed to modify or limit the
provisions of any other Schedule of Benefits to the extent such other Schedule
of Benefits deems certain facts to be true for the purposes of the Plan.
Benefits may be payable under this Schedule of Benefits in respect of persons
employed by the Company who are selected by the Board of Directors for inclusion
under this Schedule of Benefits. The amount used under this Schedule of Benefits
to determine the monthly benefit payable to any Eligible Employee under
Article 6 is the Schedule A Benefit.
2. Schedule A Benefit
For purposes of this Schedule A, the Schedule A Benefit is the monthly benefit
of the designated Eligible Employee as determined from the following table:

      Eligible Employee   Monthly Benefit  
J. Grimm
  $5,718.09
F. Nageotte
  $22,769.03  

The Schedule A Benefit is the net monthly benefit payable to the Eligible
Employee under this Plan. Notwithstanding any provision of Article 6 to the
contrary, the Schedule A Benefit is not offset by amounts payable to the
Eligible Employee under any other Pension Plan.
3. No Reduction for Early Retirement
The Schedule A Benefit shall be payable on the later of the first day of the
month following termination of employment or the first day of the month
following the month in which the participant attains age 55. The benefit shall
not be subject to any reduction resulting from the Eligible Employee’s election
to retire prior to his or her normal retirement date.
4. Unreduced Payment Form
If the Eligible Employee is married on the date of his or her retirement, the
benefit shall be paid in the form of a joint and 50% survivor annuity and shall
not be reduced to reflect such form of payment.
If the Eligible Employee elects any other optional form of payment under the
VCRIP then the reduction in such optional form of benefit shall be based on the
unreduced joint and 50% survivor annuity benefit.
Eligible Employees under this Schedule are listed on Exhibit A to this Plan.

10



--------------------------------------------------------------------------------



 



Schedule B.
1. General Rules
Benefits may be payable under this Schedule of Benefits in respect of persons
employed by the Company or any of its Subsidiaries, who are selected by the
Chief Executive Officer of the Company. The annual amount under this Schedule of
Benefits used to determine the monthly benefit (one-twelfth of the annual
amount) payable to an Eligible Employee under Article 6 is the sum of the
Eligible Employee’s Post-1997 Benefit and the Eligible Employee’s Pre-1998
Benefit. In determining an Eligible Employee’s Post-1997 Benefit and Pre-1998
Benefit under this Schedule B, Credited Service shall include, in addition to
employment counted under Article 2(d), the Eligible Employee’s period of
employment, determined on an elapsed time basis, with the Armour & Company
controlled group before it merged with the Company. Benefits payable under this
Schedule are composed entirely of Grandfathered Benefits with respect to those
Eligible Employees who separated from service with the Company or any of its
Subsidiaries on or before June 30, 2004 whose vested Plan benefit is solely
attributable to Service (as defined in VCRIP) prior to July 1, 2004. Eligible
Employees separating from service with the Company or any of its Subsidiaries
after June 30, 2004 will have that portion of their vested accrued benefit
consisting of Grandfathered Benefits paid in accordance with the terms of the
Plan as in effect on October 3, 2004.
2. Post-1997 Benefit

For purposes of this Schedule B, the Post-1997 Benefit is the sum of (a) and
(b), multiplied by the Eligible Employee’s Credited Service for periods after
1997, where:

  (a)   Is 1.15 percent of the Eligible Employee’s Final Average Earnings up to
Covered Compensation.     (b)   Is 1.70 percent of the excess, if any, of the
Eligible Employee’s Final Average Earnings over Covered Compensation.

An Eligible Employee’s Credited Service under this section 2 shall be limited to
30 years minus any Credited Service taken into account for purposes of any
calculation under section 3.
3. Pre-1998 Benefit
For purposes of this Schedule B, the Pre-1998 Benefit is (b) subtracted from
(a), with the resulting difference multiplied by (c), where:

  (a)   Is 1.834 percent of the Eligible Employee’s Final Average Earnings at
December 31, 1997, multiplied by the Eligible Employee’s Credited Service
through December 31, 1997.     (b)   Is 1.667 percent of the Primary Social
Security Benefit, multiplied by the Eligible Employee’s Credited Service through
December 31, 1997.     (c)   Is a fraction (not less than one) whose numerator
is the Eligible Employee’s Final Average Earnings at termination of employment
and whose denominator is the Eligible Employee’s Final Average Earnings at
December 31, 1997.

4. Reduction in Monthly Amount for Commencement Before Age 60
The monthly amount determined under this Schedule of Benefits shall be subject
to no reduction if the Eligible Employee commences benefits on or following his
or her 60th birthday; and a reduction of one-quarter (1/4) of one percent for
each month benefit commencement precedes his or her 60th birthday. In no event,
however, may an Eligible Employee commence benefits prior to his or her 55th
birthday.
5. Unreduced Payment Form
If the Eligible Employee is married on the date of his or her commencement of
payment, the benefit shall be paid in the form of a joint and 50% survivor
annuity and shall not be reduced to reflect such form of payment.
If the Eligible Employee elects any other optional form of payment permitted
under the Plan, the reduction in such optional form of benefits as applied under
this Schedule of Benefits shall be based on an unreduced joint and 50% survivor
annuity benefit.
Eligible Employees under this Schedule B are listed on Exhibit B to the Plan.

11



--------------------------------------------------------------------------------



 



Schedule B’.
1. General Rules
Benefits may be payable under this Schedule of Benefits in respect of persons
employed by the Company who are selected by the Board of Directors of the
Company. The annual amount under this Schedule of Benefits used to determine the
monthly benefit (one-twelfth of the annual amount) payable to an Eligible
Employee under Article 6 is the greater of the Basic Benefit or the Age 58 or
Later Benefit. Eligible Employees under this Schedule separating from service
with the Company or any of its Subsidiaries after June 30, 2004 will have that
portion of their vested accrued benefit consisting of Grandfathered Benefits
paid in accordance with the terms of the Plan as in effect on October 3, 2004.
2. Basic Benefit
For purposes of this Schedule B’, the Basic Benefit is the difference when
(b) is subtracted from (a), where:

  (a)   Is 1.834 percent of the Eligible Employee’s Final Average Earnings,
multiplied by the Eligible Employee’s Credited Service.     (b)   Is
1.667 percent of the Primary Social Security Benefit, multiplied by the Eligible
Employee’s Credited Service.

The Basic Benefit determined under this section shall be subject to no reduction
if the Eligible Employee commences benefits on or following his or her 60th
birthday and a reduction of one-quarter (1/4) of one percent for each month
benefit commencement precedes his or her 60th birthday. In no event, however,
may an Eligible Employee commence benefits prior to his or her 55th birthday.
3. Age 58 or Later Benefit
If the Eligible Employee is actively employed by the Company at such time as the
Eligible Employee attains age 58 and continues to be actively employed upon the
attainment of the ages shown in Table A below, then, for purposes of this
Schedule B’, the Age 58 or Later Benefit is a monthly pension based on the
amount derived from Table A below, offset by the amounts derived from Table B
below.
Table A

      Upon Attainment of the following Ages   The following percentage of Final
Average Earnings:  
58
  30%
59
  40%
60
  50%
61
  52%
62
  54%
63
  56%
64
  58%
65
  60%  

The above percentages of Final Average Earnings shall be attained only upon the
Eligible Employee’s birthday without any interpolation for retirements between
birthdays.
Table B

          Upon Retirement at the   The following monthly     following Ages:  
offset:      
58
59
60
61
62
63
64
65
  $2,706
$2,912
$3,130
$3,173
$3,216
$3,257
$3,295
$3,327   And any and all special retirement benefits paid pursuant to any Change
of Control provisions set forth in any agreements by and between the Eligible
Employee and Viad Corp (including the Executive Severance Agreement Entered into
on March 30, 2004) as such provisions enhance retirement benefits.  

12



--------------------------------------------------------------------------------



 



4. Change of Control
In the event of a Change of Control, the Eligible Employee will receive a
retirement benefit equal to the greater of the retirement benefit calculated:

  (a)   Pursuant to the Change of Control provisions set forth in any agreements
by and between Eligible Employee and Viad Corp (including the Executive
Severance Agreement entered into on March 30, 2004), or     (b)   By using this
Schedule B’ as described above.

5. Unreduced Payment Form
If the Eligible Employee is married on the date of his or her retirement, the
benefit shall be paid in the form of a joint and 50% survivor annuity and shall
not be reduced to reflect such form of payment.
If the Eligible Employee elects any other optional form of payment permitted
under the Plan, then the reduction in such optional form of benefits shall be
based on unreduced joint and 50% survivor annuity benefit.
Eligible Employees under this Schedule B’ are listed on Exhibit B’ to the Plan.

13



--------------------------------------------------------------------------------



 



Schedule C.
1. General Rules
Benefits under this Schedule are entirely composed of Grandfathered Benefits and
may be payable under this Schedule of Benefits in respect of persons employed by
the Company or any of its Subsidiaries, who are selected by the Chief Executive
Officer of the Company. The annual amount under this Schedule of Benefit used to
determine the monthly benefit (one-twelfth of the annual amount) payable to an
Eligible Employee under Article 6 shall be the Transferred Employee Benefit.
2. Transferred Employee Benefit
For purposes of this Schedule C, the Transferred Employee Benefit is a monthly
pension based on the rules of VCRIP for the Eligible Employee applicable at the
time of his or her retirement, including any reductions for early retirement.
For purposes of determining the monthly pension attributable to service prior to
January 1, 2001, the benefit shall be deemed to have accrued under the Amended
and Restated Appendix Prior Plan: Greyhound Employees’ Retirement Income Plan of
the Predecessor Plan Document using one-twelfth of Final Average Earnings, as
defined in Article 7, in place of Average Monthly Compensation.
For purposes of determining an Eligible Employee’s monthly pension under this
Schedule C based on the Cash Accumulation Formula of VCRIP, Compensation shall
be as defined under VCRIP with the following modifications:

  (a)   Compensation under this Schedule of Benefits shall be determined without
regard to the annual limit on compensation that may be taken into account under
a qualified plan pursuant to Internal Revenue Code §401(a)(17).     (b)  
Compensation under this Schedule of Benefits shall include MIPs that would
otherwise be included but for the fact the bonus was deferred. Such MIPs shall
be counted as Compensation in the year awarded and deferred and shall not be
counted again in the year paid.

3. Unreduced Payment Form
If the Eligible Employee is married on the date of his or her retirement, the
benefit shall be paid in the form of a joint and 50% survivor annuity and shall
not be reduced to reflect such form of payment.
If the Eligible Employee elects any other optional form of payment under the
VCRIP, the reduction in such optional form of benefits as applied under this
Schedule of Benefits shall be based on an unreduced joint and 50% survivor
annuity benefit.
Eligible Employees under this Schedule C are listed on Exhibit C to the Plan.

14



--------------------------------------------------------------------------------



 



Schedule D.
1. General Rules
Benefits may be payable under this Schedule of Benefits in respect of persons
employed by the Company or any of its Subsidiaries, who are selected by the
Chief Executive Officer of the Company. Benefits payable under this Schedule are
composed entirely of Grandfathered Benefits with respect to those Eligible
Employees who separated from service with the Company or any of its Subsidiaries
on or before June 30, 2004 and whose vested Plan benefit is solely attributable
to Service (as defined in VCRIP) prior to July 1, 2004. Eligible Employees
separating from service with the Company or any of its Subsidiaries after
June 30, 2004 will have that portion of their vested accrued benefit consisting
of Grandfathered Benefits paid in accordance with the terms of the Plan as in
effect on October 3, 2004. The following rules shall be used to determine the
annual amount used to compute the monthly benefit (one-twelfth of the annual
amount) payable to an Eligible Employee under Article 6:

  (a)   If the Eligible Employee is covered only under this Schedule D, the
monthly amount determined under section 3 of this Schedule.     (b)   If the
Eligible Employee is covered under Schedule B as well as this Schedule D, then
the monthly amount shall be determined under Schedule B; provided, however, that
in determining the Eligible Employee’s Final Average Earnings, the special
adjustments applicable to Eligible Employees covered by this Schedule D, as
further specified in Article 7(b), shall be made.

2. Employees Eligible for Coverage under Schedule D
For purposes of this Schedule D, Eligible Employees shall be defined to mean
only those employees selected by the Chief Executive Office of the Company:

  (a)   Who are eligible to receive awards under the Management Incentive Plan,
or its predecessor or successor plan, and     (b)   Who either:

  (1)   Were age 55 or older on or before December 31, 1997, or     (2)  
Received letters dated October 4, 2000 from the Company’s Vice President - Human
Resources indicating that 100% of their MIPs would be used in determining Final
Average Earnings.

Coverage of an Eligible Employee under this Schedule D neither requires nor
precludes the Eligible Employee’s coverage under another Schedule of Benefits.
However, coverage under this Schedule D also does not provide duplication of
benefits for an Eligible Employee who, in addition to being covered under this
Schedule D is covered under another Schedule of Benefits.
3. Eligible Employees Covered Only By Schedule D
The annual amount computed under this Schedule of Benefits for use in
determining the monthly benefit (one-twelfth of the annual amount) payable to an
Eligible Employee under Article 6 is the sum of the Eligible Employee’s
Post-1997 Benefit and the Eligible Employee’s Pre-1998 Benefit.

  (a)   For purposes of this Schedule D, the Post-1997 Benefit is the sum of
(1) and (2), multiplied by the Eligible Employee’s Credited Service for periods
after 1997, where:

  (1)   Is 1.15 percent of the Eligible Employee’s Final Average Earnings up to
Covered Compensation.     (2)   Is 1.70 percent of the excess, if any, of the
Eligible Employee’s Final Average Earnings over Covered Compensation.

An Eligible Employee’s Credited Service under this subsection (a) shall be
limited to 30 years minus any Credited Service taken into account for purposes
of any calculation under subsection (b).

  (b)   For purposes of this Schedule D, the Pre-1998 Benefit is the sum of (1),
(2), and (3), together multiplied by (4), where:

15



--------------------------------------------------------------------------------



 



  (1)   Is 1.25 percent of Eligible Employee’s Final Average Earnings at
December 31, 1997 up to Covered Compensation at December 31, 1997, multiplied by
the Eligible Employee’s Credited Service for the period from January 1, 1989
through December 31, 1997.     (2)   Is 1.75 percent of the excess, if any, of
the Eligible Employee’s Final Average Earnings at December 31, 1997 over Covered
Compensation at December 31, 1997, multiplied by the Eligible Employee’s
Credited Service for the period from January 1, 1989 through December 31, 1997.
    (3)   Is the Eligible Employee’s accrued benefit as of December 31, 1988, if
any, determined in accordance with the terms of VCRIP as in effect immediately
prior to January 1, 1989, multiplied by a fraction (not less than one), the
numerator of which is the Eligible Employee’s Final Average Earnings at
December 31, 1997, and the denominator of which is the Eligible Employee’s Final
Average Earnings at December 31, 1988.     (4)   Is a fraction (not less than
one) whose numerator is the Eligible Employee’s Final Average Earnings at
termination of employment and whose denominator is the Eligible Employee’s Final
Average Earnings at December 31, 1997.

4. Reduction in Monthly Amount for Commencement Before Age 65
The monthly amount determined under this Schedule of Benefits shall be subject
to a reduction of one-third (1/3) of one percent for each of the first
thirty-six (36) months that benefit commencement precedes his or her 65th
birthday and of five-twelfths (5/12) of one percent for each additional month
(over 36) that benefit commencement precedes his or her 65th birthday. In no
event, however, may an Eligible Employee commence benefits prior to his or her
55th birthday.
Eligible Employees under this Schedule D are listed on Exhibit D to the Plan.

16



--------------------------------------------------------------------------------



 



Schedule E.
1. General Rules
Employees of the Company who participate in the VCRIP automatically become
Eligible Employees under this Schedule E if their benefits under the VCRIP are
limited by Internal Revenue Code §401(a)(17) or §415. The Company shall
administratively identify the Eligible Employees under this Schedule E, based on
the effect of such Internal Revenue Code provisions on their VCRIP benefits.
Designation as an Eligible Employee under this Schedule E shall not require
separate approval of the Board of Directors or the Chief Executive Officer of
the Company. Effective December 31, 2003, and forward, this Schedule E shall be
frozen as to participation and benefits consistent with the freeze of VCRIP.
Benefits payable under this Schedule are entirely composed of Grandfathered
Benefits.
Coverage of an Eligible Employee under this Schedule E neither requires nor
precludes the Eligible Employee’s coverage under another Schedule of Benefits.
However, coverage under this Schedule E also does not provide duplication of
benefits for an Eligible Employee who, in addition to being covered under this
Schedule E, is covered under another Schedule of Benefits. The Company may
determine and communicate an Eligible Employee’s aggregate benefit under this
Plan by considering this Schedule E together with any other Schedule of Benefits
that happens to cover the Eligible Employee. Subject to the foregoing, the
amount of benefit attributable to this Schedule E and payable to an Eligible
Employee pursuant to Article 6 shall be the Restoration Benefit.
2. Restoration Benefit
For purposes of this Schedule E, the Restoration Benefit is a monthly pension
based on the rules of VCRIP applicable to the Eligible Employee at the time of
his or her retirement, including any reductions for early retirement, but using
one-twelfth of Final Average Earnings, as defined in Article 7, in place of
Average Monthly Compensation and using one-twelfth of Final Average Earnings
determined as of December 31, 2000, for purposes of calculating the
Grandfathered Benefit (as defined in VCRIP effective January 1, 2001 unrelated
to the term Grandfathered Benefit for purposes of Section 409A). For purposes of
this Schedule of Benefits, Compensation shall be determined without regard to
the annual limit on compensation that may be taken into account under a
qualified plan pursuant to Internal Revenue Code §401(a)(17) and shall include
MIPs that would otherwise have been included but for the fact that the bonus was
deferred. Notwithstanding the foregoing, any MIPs included in Compensation shall
only be counted once. In addition, the monthly pension shall be determined under
this section without regard to the limitations set forth in Internal Revenue
Code §415 and applicable to qualified plans.
Notwithstanding any Plan provision to the contrary, if the Eligible Employee’s
Restoration Benefit is solely attributable to Service (as defined in VCRIP)
after December 31, 2000, then the Eligible Employee’s benefit under this
Schedule shall be paid in the same payment form as the Eligible Employee elected
to receive his or her Cash Accumulation Benefit under VCRIP.

17